Citation Nr: 0302464	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  99-23 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia that denied the veteran's claim of entitlement 
to an increased evaluation for his service connected PTSD.  A 
videoconferencing hearing before the undersigned Member of 
the Board was held in November 2002.

The Board notes that the record indicates that the veteran 
appears to have filed a claim for service connection for 
injuries related to herbicide exposure.  As this claim has 
yet to be adjudicated, it is referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's PTSD is currently manifested by such symptoms 
as sleep disturbances, nightmares, problems being around 
crowds, and concentration difficulties.  He has some reduced 
reliability and productivity, but there is no spatial 
disorientation or inability to establish and maintain 
effective relationships.


CONCLUSION OF LAW

The criteria for an evaluation higher than 50 percent for the 
veteran's service-connected PTSD have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed August 1998 rating 
action, and were provided a Statement of the Case dated 
November 1999, and a Supplemental Statement of the Case dated 
March 2002.  These documents provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  The RO sent the veteran a letter in June 2001, 
explaining the veteran's rights under the VCAA.  The RO has 
also made reasonable efforts to obtain relevant records 
adequately identified by the veteran, to include Social 
Security records.  The veteran has been afforded an 
examination during the course of this claim, dated June 1998.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Further, in a VCAA letter of July 2002, he was informed of 
evidence he should submit and what the VA would do.  There is 
no indication that there is additional evidence that should 
or could be obtained prior to adjudicating this claim.  Thus, 
even without more specific notice as to which party will get 
which evidence, as all the evidence has been obtained, the 
Board can proceed.  See Quartuccio v. Principi, 16 Vet. 
App.183 (2002).


The Facts

The veteran and his representative contend that an increased 
evaluation is warranted for the veteran's PTSD, currently 
evaluated as 50 percent disabling.

A review of the record reflects that service connection was 
established for PTSD, then characterized as a generalized 
anxiety disorder, at a 30 percent evaluation, by a September 
1978 rating decision.  This decision was based on the report 
of a VA examination, which found that the veteran suffered 
from generalized anxiety disorder as a result of his service 
connected residuals of a blast injury to the left hand.

An October 1983 decision decreased the veteran's evaluation 
for his generalized anxiety disorder to a 10 percent 
evaluation, based on the report of a VA examination.

In March of 1998, the veteran applied for service connection 
for post traumatic stress disorder (PTSD).  July and August 
1998 rating decisions recharacterized the veteran's service 
connected generalized anxiety disorder as PTSD, and increased 
his evaluation to 50 percent.  The veteran, however, 
disagrees with the level of disability assigned.  With 
respect to this claim, the relevant evidence of record 
consists of the report of a VA examination, and VA outpatient 
treatment records.

A March 1998 private treatment progress is of record.  It 
indicates that the veteran reported that he had been having 
problems sleeping for the past few years.  He indicated that 
he was having problems reliving the experiences that he had 
in Vietnam.  The veteran reported alcohol use, but denied any 
substance abuse.  The veteran was not found to be delusional.  
His thought process was logical and goal directed.  The 
veteran was diagnosed with PTSD.

The veteran underwent a VA psychiatric examination in June 
1998.  The report of that examination details the left-hand 
injury the veteran had in service.  The veteran reported that 
he drank alcohol daily and used pot infrequently.  The 
veteran indicated that he had participated in church services 
in the past, but not lately.  He reported that he had 
difficulty maintaining relationships with women.  He 
indicated that he had about 15 "drinking friends" with whom 
he would get together.  The veteran indicated that he felt 
guilty about his behavior in Vietnam, but reported that he 
did what he was supposed to do and never killed an unarmed 
person.  He stated that he felt he did not overworry, but 
that he had a pessimistic outlook on life.  He reported 
symptoms of Vietnam memories and resented having been chosen 
to go to Vietnam.  He also noted Vietnam related nightmares.  

The veteran indicated that he had tried to do the best for 
his family, but that it was hard for him to hold in anger.  
He noted that he had a great life prior to going to Vietnam, 
and that after Vietnam, his life changed completely.  He 
complained that he never slept more than two hours.  He 
stated that when he had a malarial attack, he would not sleep 
for several days.  He reported nightmares with Vietnam 
content, and waking up in the middle of the night in diffuse 
sweat.  He reported experiencing intrusive thoughts from 
Vietnam the majority of the time, and he complained of 
blackout spells.  He indicated that he tried to maintain his 
temper control in order not to hurt his family.  He had 
dreadful fear of death and people, from his Vietnam 
experience.

Upon examination, the veteran was slightly disheveled, and 
dressed appropriately.  He appeared fairly groomed and clean.  
His speech was coherent, relevant and fluent.  His thoughts 
were goal directed.  He denied suicidal or homicidal 
ideation.  He denied visual hallucinations.  There was no 
evidence of delusions.  He stated that he felt he gave the 
government a whole lot more than they had given him.  He 
became tearful when talking about Vietnam.  His affect was 
appropriate.  His mood was labile and cognitive functions 
were grossly preserved.  The veteran was found competent to 
handle VA funds.  The veteran was given diagnoses of chronic 
post traumatic stress disorder, and continuous alcohol abuse.  
His Global Assessment of Functioning (GAF) was found to be 
51.

The veteran underwent an adult mental profile in April 1999.  
The report of that profile indicated that the veteran stated 
that he lived with his sister.  He indicated that he 
experienced night sweats and had flashbacks.  He normally got 
2-3 hours of sleep a night.  He denied any problem with his 
appetite or change in weight.  He reported his interest in 
normal activities as poor, and described his energy level as 
poor.  He described his mood as "ok".  He denied ideas of 
reference, influence, or persecution.  He denied any phobic 
or panic symptoms.  He reported hallucinations during bouts 
of malaria.  He stated that his experiences in Vietnam were 
on his mind a lot, and reported that he was bothered by 
memories and flashbacks.  He denied being the victim of a 
crime or abuse.  

He reported drinking a quart of beer a day, and indicated 
that he used to drink more.  He denied any history or current 
use of drugs.  Upon examination, he was casually dressed.  
Grooming and hygiene were adequate.  Eye contact was good and 
he was socially appropriate.  Speech was coherent, relevant, 
and productive.  He was oriented to person, place, and time, 
and seemed to have a good appreciation of the purpose of the 
interview situation.  There were no indications of anxiety, 
hostility, or depression.  Affect was broad and appropriate.  
Thought process appeared normal.  No bizarre thought content 
was elicited.  He reported hallucinations with malaria.  His 
judgment was found to be a little above average.  There was 
no history of suicide attempts or ideation.  He denied any 
current ideation or plan to hurt himself.  His memory was 
good.  His ability to process abstract concepts seemed 
somewhat above average.  His motor behavior, posture, and 
gait were normal.  

Upon testing, no problems were observed with his speech.  He 
had some problems with concentration.  He did not appear 
particularly anxious.  His eye contact was good.  He was able 
to follow directions well.  He had a mild tremor in his right 
hand.  The veteran was diagnosed with PTSD, and alcohol 
abuse.

A report of medical consultation dated May 1999 noted that 
the veteran reported a lack of concentration, and an 
inability to sleep.

In April 2000, the veteran was seen for outpatient treatment.  
The report of that treatment indicated that the veteran was 
referred to mental health for evaluation for depression, 
insomnia, and possible alcohol abuse.  He noted that he had 
problems sleeping for 30 years, and requested a stronger 
sleeping pill than the one he was currently taking.  The 
veteran was found to be alert an oriented times three.  Mood 
was subdued.  Affect was constricted.  There was no 
indication of suicidal or homicidal ideation.  The veteran 
was found to have possible alcohol abuse, and the examiner 
proposed to rule out depression.

The veteran was seen for assessment of addiction in May 2001.  
The report of that assessment noted that the veteran reported 
use of alcohol since Vietnam.  The veteran's mood and affect 
were irritable.  The veteran reported that he had never 
married, and was satisfied with this situation.  He indicated 
that he lives with his family, and is satisfied with this 
arrangement.  He did not report having serious problems 
getting along with anyone.  He indicated that he was not 
bothered at all by family or social problems.  He did report 
suffering from anxiety, tension, and depression.  Suicidal 
ideation was denied.

The veteran received a hearing before the undersigned member 
of the Board in November 2002.  The transcript of that 
hearing indicates, in relevant part, that the veteran 
reported having trouble sleeping.  He indicated that he could 
fall asleep, but that he could not sleep for eight hours at a 
time.  He indicated that he would sometimes have very 
realistic and vivid nightmares.  Some nights he did not get 
any sleep at all.  He estimated that he averaged around two 
hours of sleep a night.

The veteran indicated that he did not like being around 
crowds, and let his sister do much of his shopping for him.  
The veteran indicated that, on a normal day, his routine 
would consist of getting up, taking a shower, taking care of 
his dog, and going to the post office and the store.  The 
veteran reported that he spent a lot of day watching TV and 
reading.  The veteran indicated that he did not go out much, 
but that he would have people visit him at his house.   The 
veteran reported his worst symptom of his PTSD was his 
inability to sleep.  The veteran reported that he thought a 
lot about what happened to his hand in service.


The Law and Analysis

As noted, it is maintained that the 50 percent disability 
evaluation currently assigned to the veteran's PTSD is not 
adequate.  In this regard, it is pointed out that disability 
evaluations are determined by the application of a schedule 
of ratings which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ Part 4.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that, unless 
otherwise specified, the higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.   38 C.F.R. § 4.7 (2002).

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

In this regard, the Board notes that the veteran's service 
connected PTSD is currently evaluated as 50 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  A 50 
percent rating is appropriate where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory or stereotyped speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks), 
impaired judgment, impaired abstract thinking, disturbances 
of motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 

A 100 percent rating is warranted for PTSD where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2002).

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 50 percent 
disabling.  In this regard, although the veteran has reported 
problems sleeping, nightmares, problems being in crowds, and 
difficulty maintaining relationships with women, and has been 
found to have concentration problems, the veteran has 
reported having around 15 "drinking" friends with whom he 
associates.  He has also indicated that he was not bothered 
by family or social problems, and was satisfied with never 
being married.  Further, the veteran was generally found to 
have adequate grooming and hygiene, no homicidal or suicidal 
ideation, was not delusional, and his thought process was 
logical and goal directed.  The veteran is able to maintain a 
relationship with his sister, with whom he lives.  
Considering all of the veteran's symptoms, the Board feels 
that the veteran's current level of disability is best 
characterized as occupational and social impairment with 
reduced reliability and productivity, which level of 
disability is reflected in the 50 percent rating that the 
veteran now receives.

Thus, the Board finds that the veteran's service connected 
PTSD is currently properly rated as 50 percent disabling.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased evaluation for post traumatic 
stress disorder, currently evaluated as 50 percent disabling, 
is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

